PER CURIAM.
The defendant appeals from the revocation of his probation. An affidavit of violation of probation was filed alleging five different violations. While not raised by either party, the verbal pronouncement of the trial court found the defendant guilty of violating only two conditions of his probation while the written order found him guilty of violating all five conditions. The matter will thus be remanded to the trial court so that the written order may be made to conform to the oral pronouncement. Chester v. State, 355 So.2d 509 (Fla. 2d DCA 1978); Baldasare v. State, 363 So.2d 612 (Fla. 2d DCA 1978).
On appeal, the defendant raises two issues: (1) a hearsay argument and (2) an argument based on insufficient evidence regarding ability to pay. We have reviewed the matter and find no error under the hearsay point. We find it unnecessary to address the second argument because the trial court did not orally find defendant guilty as to the failure to pay allegation.
The matter is thus remanded to the trial court for further proceedings in accordance with this opinion.
AFFIRMED IN PART AND REMANDED.
DOWNEY, BERANEK and HERSEY, JJ., concur.